Citation Nr: 1744246	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-34 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Attorney at Law


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.  The Veteran died in September 2012 and the appellant is the Veteran's surviving spouse (she also has previously been accepted as a substitute with respect to the lung disability claim).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota (though jurisdiction now lies with the Portland, Oregon RO).

The claim before the Board under this docket number is entitlement to death pension, which is before the Board for the first time.  Various other issues have previously been before the Board and have been remanded; these issues remain pending before the Agency of Original Jurisdiction (AOJ).  The Board reaccepts jurisdiction at this time in regards to the previously certified issues of entitlement to service connection for a lung disability and entitlement to service connection for the cause of the Veteran's death, as these two issues impact the initial issue before the Board of entitlement to death pension, as explained further below.

In an April 2016 statement, the appellant's representative withdrew all outstanding Board hearing requests.

Subsequent to the September 2014 Statement of the Case (SOC), additional documents were associated with the Veteran's claims file.  As the decision issued below is fully favorable, there is no prejudice to the appellant in the Board considering such documents in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  A lung disability, to include pulmonary fibrosis and interstitial fibrosis, is related to the Veteran's active service.

2.  The Veteran died in September 2012 and the death certificate reflected that the immediate cause of death was pulmonary fibrosis, which the Board has granted entitlement to service connection for in this decision.
 
3.  As the appellant has been granted dependency and indemnity compensation (DIC) and has not specifically elected the lesser benefit of death pension, DIC, as the greater benefit, is therefore appropriate in this case.


CONCLUSIONS OF LAW

1.  A lung disability, to include pulmonary fibrosis and interstitial fibrosis, was incurred in active wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2017).

3.  There are no errors of fact or law with respect the appellant's claim of entitlement to death pension.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.151(a) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Lung Disability

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The AOJ has previously conceded that that the Veteran was exposed to asbestos while in active service and the evidence of record indicated that the Veteran was diagnosed with a lung disability.  See July 2013 Rating Decision (conceding asbestos exposure); see, e.g., February 2017 VA Opinion (discussing pulmonary fibrosis and interstitial fibrosis).  As such, the remaining issue is whether there exists a nexus between the Veteran's lung disability and his in-service asbestos exposure.

As to this issue, a May 2014 VA opinion provided a negative nexus opinion, with a rationale that, essentially, was based on that the Veteran was diagnosed with idiopathic pulmonary fibrosis and had not been diagnosed with asbestosis by the private pulmonary specialists he was seen by.  The appellant's representative subsequently stated that the Veteran had not told his treating private physicians that he was exposed to asbestos.  See December 2015 and August 2016 Representative Statements.  This additional evidence lessens the probative value of the May 2014 VA opinion.  

Also of record is a February 2017 VA opinion that provided a positive nexus opinion.  The supporting rationale stated in part that an April 2010 lung CT scan showed a "pattern of fibrosis [that] is consistent with asbestos related disease" and that "in the absence of a [lung] biopsy, asbestos related disease cannot be ruled out."  The examiner also stated that interstitial fibrosis and pulmonary fibrosis "are the same."  Upon review, the Board finds the February 2017 VA opinion to be the most probative evidence of record.  As such, the Board finds that a lung disability, to include pulmonary fibrosis and interstitial fibrosis, is related to the Veteran's active service.  Accordingly, the Board concludes that a lung disability, to include pulmonary fibrosis and interstitial fibrosis, was incurred in active wartime service and, to this extent, the appellant's claim is therefore granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

Service Connection for Cause of Death 

DIC is warranted when a veteran dies from a service-connected disability and "[t]he death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death."  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2017).  The Veteran died in September 2012 and the death certificate reflected that the immediate cause of death was pulmonary fibrosis, which the Board has granted entitlement to service connection for in this decision.  As such, the Board concludes that the Veteran died from a service-connected disability and, to this extent, the appellant's claim (and DIC) is granted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2017).

Death Pension

As noted, the Board has granted DIC in this decision.  Death pension is a lesser benefit than DIC.  See VA Rate Table for Death Pension (https://www.benefits.va.gov/pension/current_rates_survivor_pen.asp) and VA Rate Table for DIC (https://benefits.va.gov/Compensation/current_rates_dic.asp).  38 C.F.R. § 3.151(a) (2017) states, regarding claims for compensation and pension, that "[t]he greater benefit will be awarded, unless the claimant specifically elects the lesser benefit."  The Board finds that as the appellant has been granted DIC and has not specifically elected the lesser benefit of death pension, DIC, as the greater benefit, is therefore appropriate in this case.  Accordingly, the Board concludes that there are no errors of fact or law with respect the appellant's claim of entitlement to death pension and it is therefore dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.151(a) (2017).


ORDER

Entitlement to service connection for a lung disability, to include pulmonary fibrosis and interstitial fibrosis, is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to death pension is dismissed.
 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



